CATES, Judge,
concurring in the result.
Perhaps Congress should deliberate as to submitting a universal compulsory lie detector test amendment to the Constitution.
While a Shipping Commissioner has a right to check a merchant seaman’s papers and a peace officer patrolling the roads has a right to inspect a motorist’s driver’s license, I know of no law requiring a person to prove his identity when otherwise engaged in peaceful activity in a place where he is lawfully present. See Esco v. State, 278 Ala. 641, 179 So.2d 766.